DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 28 March 2022.
Claims 1-20 are presented for examination.
Claims 1, 5, 7, 8, 12, 14, 15, 19 and 20 are amended.

Response to Argument
Applicant’s arguments filed in the amendment filed on 28 March 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “I. STEP 2A - PRONG ONE ANALYSIS: TU_ CLAIMS ARE NOT DIRECTED TO THE MENTAL PROCESS…
The Applicant submits that at least the above-mentioned features of amended independent claim 1 preclude from practically being performed in the mind and therefore cannot be considered as a mental process. In particular, independent claim 1 performs dataset version control and subsequent evaluation for the conformation of the dataset to various regulations in an automated manner. Further, in case of non-compliance, the system performs refinements in the data record to achieve error-free data record. Further, the Office Action, on page 5, asserts "that is, other than reciting 'system' and 'processor,' nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the 'system' and 'processor' language, 'identify,' 'map.' 'analyze' and 'determine' in the context of this claim encompasses the user manually," 
Applicant respectfully submits that all the recited features cannot be performed by the user, For example, amended independent claim 1 recites "automatically identify a plurality of attributes associated with the data record for each of the plurality of data representations", "attributes comprise metadata associated with each version of the different versions of the data record", and "upon detection of the change in the corresponding data presentation, automatically upload the data record at a web location" which cannot be performed by the user manually.
Therefore, based on the guidelines in the 2019 PEG and the October 2019 Update, independent claim 1 does not recite an abstract idea that falls within Mental Process, Accordingly, contrary to the assertion by the Examiner, independent claim 1 does not recite an abstract idea that can be characterized as Mental Process. 
Based on at least the foregoing reasons, the features recited in independent claim 1 are not directed to an abstract idea grouping of Mental Process. 
Independent claims 8 and 15 recite similar features as independent claim 1. Thus, the arguments above also apply to independent claims 8 and 15.”
Examiner respectfully disagrees.
For Step 2A prong one, if any limitation falls within at least one of the three groupings of abstract ideas. Additional element will be evaluated in Step 2A prong two.
There are seven limitations that falls within at least one of the three groupings of abstract ideas. Applicant merely argued that none of the features recited above in independent claim 1 relates to a mental process. However, applicant did not provide evidence for each limitation that were listed in Step 2A Prong one of the 101 analysis.
For completeness, the term “automatically identify” is broadly and is recited at a high level of generality. Nothing recited in the limitation that disclose such step could not be practically performed in the human mind. The newly amended claim limitation recites “automatically identify a plurality of attributes associated with the data record for each of the plurality of data representations” which can be performed by a person who continually and keep identifying “a plurality of attributes associated with the data record for each of the plurality of data representations.” 
For argued claims limitation, "attributes comprise metadata associated with each version of the different versions of the data record" which merely disclose content and/or type of data, which does not disclose the step could not be practically performed in the human mind.
For, for argued claim limitation, “upon detection of the change in the corresponding data presentation, automatically upload the data record at a web location" which is additional element, and is analyzed in Step 2A Prong two.
 

Applicant argued that “2. STEP 24 - PRONG TWO ANALYSIS: FEATURES RECITED IN THE CLAIMS…
The claimed subject matter provides a solution that addresses the problems of the state of the artic. how to achieve an efficient and accurate data monitoring process and more particularly, how to detect data patterns from various dataset versions and automatically identify the relevant dataset version of the dataset. See as-filed specification, e.g., paragraph [0003]…
Applicant further submits that the system as claimed captures all relevant elements (processes and/or features} of a file and the subsequent version analysis of the file is performed based on data change detection, the analysis, and the resulting data evaluation is substantially free from errors. See as-filed specification, paragraph [0017] and [0021].”
Examiner respectfully disagrees.
Although the claim recites additional elements, however, these additional elements are either insignificant extra-solution activity or Mere Instructions To Apply An Exception (MPEP 2106.05(f)(2) “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process”). These additional elements are recited at a high level of generality. They merely recite conventional computer functions. They do not clearly recite any improvement to these computer functions.
Applicant pointed to Specification, paragraph [0003], however, it merely discloses the problem.
Further, merely reciting additional elements in the claim does not make the claim eligible. 
MPEP 2106.04(a)(2)(III)(C) “A Claim That Requires a Computer May Still Recite a Mental Process… 
1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…” 
	 Therefore, applicant’s argument “the system as claimed captures all relevant elements (processes and/or features} of a file and the subsequent version analysis of the file is performed based on data change detection, the analysis, and the resulting data evaluation is substantially free from errors. See as-filed specification, paragraph [0017] and [0021]” not only it can be performed by human mind, it is also  “1. Performing a mental process on a generic computer…,” “2. Performing a mental process in a computer environment…” and/or “3. Using a computer as a tool to perform a mental process…”

Applicant argued that “3. STEP 2B ARALYSIS: THE CLAMS RECITE “SIGNIFICANTLY MORE” THAN AN ABSTRACT IDEA
Notwithstanding that the claims are believed not to be directed to an abstract idea and accordingly the rejection under 35 U.S.C. $101 must be withdrawn, under Step 2B, even if a claim is directed to an abstract idea, the claim is only patent-ineligible if the claim elements fail to recite “nothing significantly more” than the abstract idea itself…
1. Additional elements recited in the claims provide significantly more than an abstract idea because the additional elements are unconventional in combination.”
Examiner respectfully disagrees.
	Applicant merely argued that “1. Additional elements recited in the claims provide significantly more than an abstract idea because the additional elements are unconventional in combination.” However, other than recited the claim limitation, applicant did not provide any reason or evidence to support the argument.
For completeness, the additional elements in combination discloses identifying contents in the document (e.g. code) that meet rules, then, based on the rule, changing, uploading and transmitting the changed document. They are not unconventional in combination.
	The replies to the above arguments are applied equally to other similar arguments.
	For the above reasons the rejection is maintained.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A system comprising: 
a processor; a data profiler coupled to the processor, the data profiler to: 
receive a query from a user, the query indicating a data modeling requirement associated with a data record comprising a binary object file, wherein the data modeling requirement includes a requirement for monitoring a change in the data record; 
obtain target data from a data source associated with the data modeling requirement, the target data including a plurality of data presentations associated with the data record, wherein the plurality of data representations include different versions of the data record; 
automatically identify a plurality of attributes associated with the data record for each of the plurality of data representations, each of the plurality of attributes including a measurable parameter associated with the data record, the measurable parameter being used to compare the plurality of data presentations associated with the data record, wherein the attributes comprise metadata associated with each version of the different versions of the data record; 
map each of the plurality of attributes with each of the plurality of data presentations for identifying a data presentation modification associated with each of the plurality of data presentations, the data presentation modification indicative of a change in the corresponding data presentation compared to the data record; 
upon detection of the change in the corresponding data presentation, automatically upload the data record at a web location; and 
analyze the data presentation modification associated with each of the plurality of data presentations to identify a principal data presentation associated with the data record, wherein the analysis is performed by comparing the metadata associated with each of the data presentations with metadata of the data record;
a data evaluator coupled to the processor, the data evaluator to: 
identify a rule associated with the data modeling requirement, wherein the rule is configured as a man-in-the-middle device to capture interactions and data exchange between the data record and other data sources, and wherein the rule is indigested by deploying one or more tools via an Application Programming Interface (API);
determine conformity of the principal data presentation with the rule associated with the data modeling requirement to create a principal data record, the principal data record comprising the principal data presentation conforming to the rule, wherein the determination is performed by mapping of metadata associated with the rule with metadata associated with the principal data presentation; and 
a data modeler coupled to the processor, the data modeler to: 
identify a record acceptance parameter associated with the data modeling requirement from a pre-existing parameter database;
determine conformity of the principal data record with the record acceptance parameter associated with the data modeling requirement, wherein the determination comprises monitoring interaction between a file tester, a web-based file, and data sets accessed by a web-based instance of the data record; 
in response to the determination that the principal data record is conformed with a record acceplance parameter, generate a data modeling result comprising the principal data record conforming to the record acceptance parameter;  
implement a data modeling action relevant for processing the query based on the data modeling result, the data modeling action being associated with determining the principal data record conforming to the record acceptance parameter; and
upon detection of nonconformity of the principal data record with the record acceptance, transmit the data record to a user over an interface tor refinements.
(Step 1) The claim recites “A system…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of 
“automatically identify a plurality of attributes associated with the data record for each of the plurality of data representations, each of the plurality of attributes including a measurable parameter associated with the data record, the measurable parameter being used to compare the plurality of data presentations associated with the data record, wherein the attributes comprise metadata associated with each version of the different versions of the data record; 
map each of the plurality of attributes with each of the plurality of data presentations for identifying a data presentation modification associated with each of the plurality of data presentations, the data presentation modification indicative of a change in the corresponding data presentation compared to the data record; 
analyze the data presentation modification associated with each of the plurality of data presentations to identify a principal data presentation associated with the data record, wherein the analysis is performed by comparing the metadata associated with each of the data presentations with metadata of the data record;
identify a rule associated with the data modeling requirement, wherein the rule is configured as a man-in-the-middle device to capture interactions and data exchange between the data record and other data sources, and wherein the rule is indigested by deploying one or more tools via an Application Programming Interface (API);
determine conformity of the principal data presentation with the rule associated with the data modeling requirement to create a principal data record, the principal data record comprising the principal data presentation conforming to the rule, wherein the determination is performed by mapping of metadata associated with the rule with metadata associated with the principal data presentation; and 
identify a record acceptance parameter associated with the data modeling requirement from a pre-existing parameter database;
determine conformity of the principal data record with the record acceptance parameter associated with the data modeling requirement, wherein the determination comprises monitoring interaction between a file tester, a web-based file, and data sets accessed by a web-based instance of the data record;”
That is, other than reciting “system,” “processor,” “evaluator” and “modeler” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “processor,” “evaluator,” “Application Programming Interface (API)” and “modeler” language, “identify,” “map,” “analyze,” “identify,” “determine,” “identify” and “determine” in the context of this claim encompasses the user manually 
automatically identify a plurality of attributes associated with the data record for each of the plurality of data representations, each of the plurality of attributes including a measurable parameter associated with the data record, the measurable parameter being used to compare the plurality of data presentations associated with the data record, wherein the attributes comprise metadata associated with each version of the different versions of the data record; 
map each of the plurality of attributes with each of the plurality of data presentations for identifying a data presentation modification associated with each of the plurality of data presentations, the data presentation modification indicative of a change in the corresponding data presentation compared to the data record; 
analyze the data presentation modification associated with each of the plurality of data presentations to identify a principal data presentation associated with the data record, wherein the analysis is performed by comparing the metadata associated with each of the data presentations with metadata of the data record;
identify a rule associated with the data modeling requirement, wherein the rule is configured as a man-in-the-middle device to capture interactions and data exchange between the data record and other data sources, and wherein the rule is indigested by deploying one or more tools via an Application Programming Interface (API);
determine conformity of the principal data presentation with the rule associated with the data modeling requirement to create a principal data record, the principal data record comprising the principal data presentation conforming to the rule, wherein the determination is performed by mapping of metadata associated with the rule with metadata associated with the principal data presentation; and 
identify a record acceptance parameter associated with the data modeling requirement from a pre-existing parameter database;
determine conformity of the principal data record with the record acceptance parameter associated with the data modeling requirement, wherein the determination comprises monitoring interaction between a file tester, a web-based file, and data sets accessed by a web-based instance of the data record in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system” and “processor” to perform the “receive,” “obtain,” “identify,” “map,” “upload,” “analyze,” “identify,” “determine,” “identify,” “determine,” “generate,” “implement,” “transmit” steps. The “system,” “processor,” “evaluator,” “Application Programming Interface (API)” and “modeler” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements –
“receive a query from a user, the query indicating a data modeling requirement associated with a data record comprising a binary object file, wherein the data modeling requirement includes a requirement for monitoring a change in the data record; 
obtain target data from a data source associated with the data modeling requirement, the target data including a plurality of data presentations associated with the data record, wherein the plurality of data representations include different versions of the data record; 
in response to the determination that the principal data record is conformed with a record acceplance parameter, generate a data modeling result comprising the principal data record conforming to the record acceptance parameter.”
which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”,” “Consulting and updating an activity log, Ultramercial” “v. Consulting and updating an activity log, Ultramercial”), and Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “ “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
Further, the claim recites additional elements – “upon detection of the change in the corresponding data presentation, automatically upload the data record at a web location;” and 
“implement a data modeling action relevant for processing the query based on the data modeling result, the data modeling action being associated with determining the principal data record conforming to the record acceptance parameter;” and
“upon detection of nonconformity of the principal data record with the record acceptance, transmit the data record to a user over an interface tor refinements” are Mere Instructions To Apply An Exception, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".” 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “processor,” “evaluator,” “Application Programming Interface (API)” and “modeler” to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receive,” “obtain” and “generate…result…” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Presenting offers and gathering statistics”)
Further, the claim recites additional elements – “automatically upload,” “implement” and “transmit” is Mere Instructions To Apply An Exception, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".” 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea).
	For claim 2 discloses “wherein the data profiler analyzes the data presentation modification associated with each of the plurality of data presentations to create a data presentation repository”, which further narrowing “analyzes” which is similar to claim 1 as “Mental Processing,” and does not integrated into a practical application. Therefore, Claim 2 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For claim 3 discloses “wherein the data profiler maps each of the plurality of data presentations in the data presentation repository with data record to identify the principal data presentation”, which further narrowing “map” which is similar to claim 1 as “Mental Processing,” and does not integrated into a practical application. Therefore, Claim 3 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claim 4 discloses “wherein the data profiler assigns a unique identifier to each of the plurality of data presentations in the data presentation repository based on corresponding data presentation modification associated with each of the plurality of data presentations”, which further narrowing “assign” which is similar to claim 1 as “Mental Processing,” and does not integrated into a practical application. Therefore, Claim 4 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For claim 5 discloses “receives rule data associated with the rule from a pre-existing library, the rule data being associated with at least one of a governance issue, a data risk, a compliance issue, and a security issue associated with the data record”, which further discloses “identifies” and “receives” limitations.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system” and “processor” to perform the “receive” step. The “system” and “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “receives rule data associated with the rule from a pre-existing library, the rule data being associated with at least one of a governance issue, a data risk, a compliance issue, and a security issue associated with the data record” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g),  “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”,” “Consulting and updating an activity log, Ultramercial”), or Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “ “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system” and “processor” to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receive” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014))
For claim 6 discloses “detects nonconformity of the principal data presentation to the rule based on comparing the principal data presentation with the rule data; and designates the principal data presentation as inappropriate for resolving the data modeling requirement.” 
(Step 2A-Prong One) The limitations of “detects nonconformity of the principal data presentation to the rule based on comparing the principal data presentation with the rule data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “system” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system” and “processor” language, “detects,” in the context of this claim encompasses the user manually detects nonconformity of the principal data presentation to the rule based on comparing the principal data presentation with the rule data in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system” and “processor” to perform the “detects” and “designates” steps. The “system” and “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “designates the principal data presentation as inappropriate for resolving the data modeling requirement” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,” “v. Consulting and updating an activity log, Ultramercial,”) or Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
Further, the claim recites additional elements – “designates the principal data presentation as inappropriate for resolving the data modeling requirement” is Mere Instructions To Apply An Exception, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system” and “processor” to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “designates” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs;” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014))
Further, the claim recites additional elements – “designates the principal data presentation as inappropriate for resolving the data modeling requirement” is Mere Instructions To Apply An Exception, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".”).
For claim 7 discloses “wherein the data modeler: designates the principal data record as inappropriate for resolving the data modeling requirement, wherein the detection of nonconformity of the principal data record with the record acceptance is performed based on comparing the principal data record with the record acceptance parameter data.”
(Step 2A-Prong One) The limitations of “wherein the detection of nonconformity of the principal data record with the record acceptance is performed based on comparing the principal data record with the record acceptance parameter data.;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “system” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system” and “processor” language, “comparing” in the context of this claim encompasses the user comparing the principal data record with the record acceptance parameter data in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system” and “processor” to perform the “designates” and “comparing” steps. The “system” and “processor” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “designates the principal data record as inappropriate for resolving the data modeling requirement” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,” “v. Consulting and updating an activity log, Ultramercial,”) or Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
Further, the claim recites additional elements – “designates the principal data record as inappropriate for resolving the data modeling requirement” is Mere Instructions To Apply An Exception, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system” and “processor” to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “designates” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Presenting offers and gathering statistics, OIP Techs.,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs;” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014))
Further, the claim recites additional elements – “designates the principal data presentation as inappropriate for resolving the data modeling requirement” is Mere Instructions To Apply An Exception, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (MPEP 2106.05(f), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".”).
For claims 8-14, which are a method claim having similar limitations as cited in claims 1-7. Thus, claims 8-14 are also rejected under the same rationale as cited in the rejection of rejected claims 1-7.
For claims 15-20, which are a medium claim having similar limitations as cited in claims 1-7. Thus, claims 15-20 are also rejected under the same rationale as cited in the rejection of rejected claims 1-7. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169